J-A03024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 EILEEN M. CULLISON                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
 DONOVAN C. CULLISON                           :
                                               :
                        Appellant              :   No. 991 WDA 2018

                Appeal from the Order Dated June 18, 2018
     In the Court of Common Pleas of Allegheny County Family Court at
                         No(s): FD 05-000104-004


BEFORE:    BOWES, J., SHOGAN, J., and STRASSBURGER*, J.

MEMORANDUM BY SHOGAN, J.:                               FILED SEPTEMBER 1, 2020

     Donovan C. Cullison (“Husband”) appeals the June 18, 2018 order

denying   his        exceptions   to   the   Master’s    post-remand   report   and

recommendation and awarding Eileen M. Cullison (“Wife”) fifty percent of

Husband’s retirement fund as of May 2015, and counsel fees. The June 18,

2018 order made final a July 14, 2016 order finding Husband in contempt,

sustaining two of Wife’s exceptions to the Master’s recommendations

regarding the equitable distribution of Husband’s retirement fund, and

remanding to the Master for a calculation of Wife’s interest in Husband’s

retirement fund and her counsel fees. After careful review, we affirm.

     Husband and Wife were married in September 1985, separated in

January 2005, and divorced in December 2008.                 N.T., 12/9/15, at 84.

Husband worked as a pilot for US Airways/American Airways (“US Air”) from


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03024-19


April 1983, during the marriage and after the separation and divorce, until his

retirement in May 2015. Id. at 47. US Air entered bankruptcy in August

2002, which adversely affected its pilots’ retirement plan. N.T., 1/23/07, at

103, 105–106; N.T., 3/1/07, at 119, 153–154. As part of its restructuring,

US Air negotiated and entered multiple agreements with its pilots.

Specifically, Letter of Agreement (“LOA”) 85, known as Pilots’ Defined

Contribution Plan, terminated the existing US Air retirement benefits plan as

of March 31, 2003, and created a defined contribution plan (“DC Plan”), which

had an effective date of April 1, 2003, and was funded entirely by US Airways.

LOA 85 at 2; Summary Plan Description, 1/1/05, at 1; N.T., 12/9/15, at 84–

85, 90–94. The previous plan was a defined benefit plan known as the “Target

Plan for Pilots of US Airways, Inc.” (“Target Plan”) and was discontinued during

the US Airways bankruptcy. N.T., 12/9/15, at 94–95. If a pilot participated

in the Target Plan, his or her prior account balance was maintained in a

separate retirement account known as the “Target Benefit Account.”

Summary Plan Description, 1/1/05, at 1.

       Subsequently, US Air and its pilots executed LOA 93, known as

Transformation Plan, which addressed myriad issues, including changes to the

DC Plan. LOA 93, Transformation Plan Term Sheet at 5; N.T., 3/1/07, at 158–

159.   The effective date of revisions contained in LOA 93 appears to be

January 1, 2005, ten days before the parties’ separation on January 11, 2005.

Summary Plan Description, 1/1/05, at 1.        Although the Target Plan was


                                     -2-
J-A03024-19


weighted in favor of more experienced pilots, LOA 93 revised the DC Plan to

provide contributions by US Air based on a pilot’s monthly compensation,

multiplied by a fixed contribution percentage of ten percent. Summary Plan

Description, 1/1/05, at 5; N.T., 3/1/07, at 157; N.T., 3/20/09, at 84.

        In March 2006, US Air provided pilots with a Summary Plan Description;

it explained that the Target Plan was amended and revised, becoming the DC

Plan, also known as the “Retirement Savings Plan for Pilots of US Airways,

Inc.” (“RS Plan”). Summary Plan Description, 1/1/05, at 1; N.T., 12/9/05, at

141–142. The Summary Plan Description summarized “the main provisions

of the [RS Plan] as of January 1, 2005.” Summary Plan Description, 1/1/05,

at 1.     Pursuant to the Summary Plan Description, US Air would make

contributions on behalf of a pilot to a tax-deferred savings account, and the

pilot would decide how to invest his or her account balance. Id. at 2; N.T.,

12/16/05, at 63; N.T., 3/20/09, at 83. Fidelity Investments was custodian of

the RS Plan. N.T., 3/1/07, at 81.

        In January 2007, the parties entered stipulations regarding, inter alia,

distribution of Husband’s RS Plan benefits (“Stipulations”). Pursuant to the

Stipulations, the parties agreed that:

        (3) Wife is entitled to receive whatever percentage the court
        determines to be equitable of any and all benefits Husband
        receives pursuant to the Transformation Plan of October 2004
        (Letter of Agreement 93)[,] including but not limited to payments
        Husband receives from the lump sum payments on January 1,
        2010 and January 1, 2011 and the profit sharing benefits. The
        parties agree that all of the benefits Husband shall receive or
        has received under the Transformation Plan are marital. . .

                                      -3-
J-A03024-19


                                          * * *

       (5) … the marital value of Husband’s interest in the U.S. Airways
       Retirement Savings Plan . . . is $97,089 pretax as of 11/27/06.
       The total value of the [P]lan is [$]131,998 as of January 21, 2007.
       The parties agree that the Court will decide how to distribute this
       asset with the provisions as stated. The parties agree that if the
       contribution formula is enhanced to account for prior service
       or if the benefit is enhanced that reflects prior service, that a
       QDRO[1] or DRO[2] will be entered to pay ___ % (as the court
       determines for equitable distribution[)] of the marital value to
       Wife. . . .

             The parties agree also to QDRO or DRO any other U.S. Air
       benefit created after the date of separation that is based in any
       part on service during the marriage. Coverture to be calculated
       using the appropriate number of years of marriage during the
       credited years of service, divided by the credited years of service
       under the new plan.

Stipulations, 1/24/07, at ¶¶ 3, 5 (emphases supplied).

       Following a three-day trial, the trial court disposed of the parties’

equitable distribution claims on March 16, 2007. Incorporating paragraphs

three and five of the Stipulations in its equitable distribution order (“ED

Order”), the trial court awarded Wife fifty percent of the RS Plan. ED Order,

3/19/07, at ¶¶ 15, 16(a); see also Order, 7/14/16 (affirming that nature of

the RS Plan as marital property subject to equal division was settled matter).

Also, the trial court ordered that, “if the contribution formula is enhanced to

account for prior service or if the benefit is enhanced that reflected prior



____________________________________________


1   Qualified domestic relations order

2   Domestic relations order

                                           -4-
J-A03024-19


service,” the parties were to enter a QDRO or DRO to be paid at fifty percent

to Husband and fifty percent to Wife. ED Order, 3/19/07, at ¶ 15. “Any other

US Air benefit created after the date of separation that is based in any part on

service during the marriage,” would also be subject to a QDRO or DRO and

based on the stipulated coverture fraction. Id. at ¶ 16(b).

       The parties executed an amended RS Plan QDRO3 in December 2008,

identifying Wife as the alternate payee of the RS Plan with a fifty percent

interest in the total vested balance of the RS Plan as of September 15, 2008.

Amended Stipulated Qualified Domestic Relations Order—Retirement Savings

Plan for Pilots of US Airways, Inc., 12/12/08, at ¶¶ 1b, 4.       Through the

amended RS Plan QDRO, Wife received a payment of $39,763.92, which

represented half of the RS Plan’s September 15, 2008 value of $79,527.84.

N.T., 12/9/15, at 56–58, 139, Exhibits A, B.

       Six years after executing the QDRO, Wife filed a petition to enforce the

ED Order, claiming that she had not received all of the RS Plan benefits owed

to her pursuant to that order; she also requested counsel fees. Petition for

Enforcement, Contempt, Special Relief and Counsel Fees, 4/8/15, at ¶¶ 4, 10.

Following a December 9, 2015 hearing, the Master agreed with Husband that

Wife was not entitled to any more of the RS Plan benefits; nor was she entitled



____________________________________________


3 The parties executed multiple QDROs regarding various benefits earned by
Husband: LOA 85 QDRO, 7/8/08; LOA 93 QDRO, 7/18/08; and Plan QDRO,
8/18/08. Docket Entries 194, 195, 197, and 212.

                                           -5-
J-A03024-19


to counsel fees. Master’s Report and Recommendation, 1/13/16, at 2, 4. Wife

filed exceptions, and Husband filed a brief in opposition. Exceptions, 2/2/16;

Brief in Opposition, 4/9/16. The trial court granted two of Wife’s exceptions,

finding the Master erred in denying Wife additional RS Plan benefits and

counsel fees. Order, 7/14/16, at 1; Trial Court Opinion, 10/7/16, at 1. The

trial court also found Husband in contempt of the ED Order and remanded to

the Master for review of Wife’s two exceptions. Order, 7/14/16, at 2; Trial

Court Opinion, 10/7/16, at 1.

      Following a January 22, 2018 remand hearing, the Master found that

Husband “knowingly allowed the wasting of [the RS Plan] so as to defeat Wife’s

interest therein” and recommended that Wife receive fifty percent of the May

2015 balance of $448,799.22, rather than the July 2017 balance of

$72,682.63, as well as $5,000 in counsel fees.               Master’s Report and

Recommendation, 2/16/18, at 3–4. Husband filed exceptions, which the trial

court denied.    Exceptions, 3/9/18; Order, 6/21/18.     This appeal followed.

Husband and the trial court complied with Pa.R.A.P. 1925.

      On   appeal,   Husband    presents   the   following    questions   for   our

consideration:

      1.    Did the trial court err by finding that Husband waived certain
            exceptions by failing to set forth separate and specific
            objections?

      2.    Did the trial court err by failing to apply the coverture
            fraction to a retirement benefit earned after the parties’
            separation as specified in its March 16, 2007 order?


                                     -6-
J-A03024-19


      3.    Did the trial court err by relying upon the January 2007
            stipulations, the testimony taken at the 2007 equitable
            distribution trial, and its September 12, 2007 opinion, all of
            which pre-dated the March 16, 2007 order . . . of which
            [Husband] was found in contempt?

      4.    Did the trial court err by finding [Husband] in contempt of
            the March 16, 2007 order and awarding Wife counsel fees?

      5.    Did the trial court err by finding that [Husband] “knowingly”
            allowed the wasting of the retirement savings plan for pilots
            as to defeat [Wife’s] interest therein?

      6.    Did the trial court err by awarding Wife fifty percent of the
            value of [Husband’s] retirement savings plan for pilots as of
            May 2015 as opposed to the current value, plus or minus
            gains or losses?

Husband’s Brief at 7–8 (full capitalization omitted).

      In the context of Husband’s first question, we address which issues he

has properly preserved for review. According to the trial court, Husband has

preserved only one issue: Whether the trial court erred in awarding Wife a

fifty percent share of the May 2015 RS Plan balance.       Trial Court Opinion,

9/5/18, at 6–7. The trial court found that Husband waived all other issues by

simply referring to arguments he raised in his Brief in Opposition to Wife’s

Exceptions in lieu of setting forth separate, individual exceptions. Id. at 7.

      Husband argues that, given the procedural history of this case, he did

preserve the substantive issues raised on appeal. According to Husband, he

“could not have filed Exceptions to the initial Master’s Report and

Recommendation issued in February of 2016 because the Master ruled in favor

of Husband.” Husband’s Brief at 38. Husband explains that, when Wife filed


                                     -7-
J-A03024-19


exceptions on February 2, 2016, to the Master’s January 13, 2016 report and

recommendation, he filed a brief in opposition, in which he preserved the first

five substantive issues raised in this appeal. Id. at 36 (citing Brief in

Opposition, 4/9/16).    Husband further explains that, after the trial court

granted two of Wife’s exceptions and remanded for consideration by the

Master, he “attempted to appeal the case[,]” but withdrew it because the trial

court deemed it interlocutory. Id. at 38–39. Therefore, Husband submits

that his “arguments had already been considered by the [t]rial [c]ourt in the

first round of Exceptions[, i.e., Wife’s February 2, 2016 exceptions,] and were

not before the [t]rial [c]ourt in the second round of Exceptions, which only

pertained to the remand of the first round of Exceptions.” Id. at 37. Relying

on the trial court’s pre-remand opinion of October 7, 2016, Husband argues

that the trial court:

      was aware of the issues that Husband intended to raise as it
      specifically listed those issues in its Opinion.   The parties
      proceeded to the remand hearing and Husband subsequently filed
      Exceptions to that remand, preserving his arguments until a final
      Order was entered on June 18, 2018.
Id. at 39.

      To preserve an issue for appeal, a party must file a timely exception to

the Master’s Report pursuant to Pa.R.C.P. 1920.55–2(b). The rule provides:

      Within twenty days of the date of receipt or the date of mailing of
      the master’s report and recommendation, whichever occurs first,
      any party may file exceptions to the report or any part thereof,
      to rulings on objections to evidence, to statements or
      findings of fact, to conclusions of law, or to any other
      matters occurring during the hearing. Each exception shall

                                     -8-
J-A03024-19


      set forth a separate objection precisely and without discussion.
      Matters not covered by exceptions are deemed waived unless,
      prior to entry of the final decree, leave is granted to file exceptions
      raising those matters.

Pa.R.C.P. 1920.55–2(b) (emphasis supplied). The purpose of exceptions in a

judicial proceeding is to point out mistakes of fact or law so that the trial judge

has an opportunity to correct them before an appeal is lodged. In re Borough

of Churchill, 575 A.2d 550, 555 (Pa. 1990).

      Here, after Wife filed exceptions to the Master’s first report and

recommendation, Husband filed an opposing brief.          Therein, he stated his

position on whether: (1) Wife was entitled to receive retirement benefits

Husband acquired after separation; (2) Wife was entitled to a portion of

Husband’s profit sharing distributions; (3) Husband was in contempt; (4) Wife

was required to pay a portion of the parties’ 2004 taxes; (5) Wife was required

to reimburse Husband for taxes due from 2004; and (6) Wife was entitled to

counsel fees. Brief in Opposition, 4/9/16, at unnumbered 9–16. After the

trial court granted Wife’s first and sixth exceptions, Husband filed an appeal.

In response, the trial court filed an opinion, addressing all of Husband’s

arguments. Opinion, 10/7/16, at 4–10. The trial court opined, however, that

the appeal was interlocutory. Id. at 5–6.    Husband agreed, withdrew his

appeal, and his issues did not reach this Court.       The trial court remanded

Wife’s two exceptions to the Master for review. Order, 5/30/17. The Master

found Husband liable to Wife for additional RS Plan benefits.          Report and

Recommendation, 2/16/18, at 3–4. Husband filed exceptions to the Master’s

                                       -9-
J-A03024-19


post-remand recommendation, and raised his earlier issues by incorporation,

without listing them specifically. Exceptions, 3/9/18, at ¶¶ 1, 2.

      Based on the foregoing, we conclude that the trial court had the

opportunity to address Husband’s allegations of error and filed an opinion

addressing the issues Husband now raises on appeal. Trial Court Opinion,

10/7/16, at 4–10; Borough of Churchill, 575 A.2d at 555.              Because the

purpose of exceptions has been met, we choose to overlook Husband’s

technical error in not spelling out the exceptions a second time. Thus, we

reject the trial court’s finding of waiver, and we will address the remaining

questions presented.

      Husband’s second issue challenges the trial court’s equitable distribution

of Husband’s RS Plan benefits.      We review a challenge to the trial court’s

equitable distribution scheme for an abuse of discretion.            Brubaker v.

Brubaker, 201 A.3d 180, 184 (Pa. Super. 2018) (citation omitted).

Moreover:

      “[w]e do not lightly find an abuse of discretion, which requires a
      showing of clear and convincing evidence.” Id. We will not find
      an abuse of discretion “unless the law has been overridden or
      misapplied or the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill will,
      as shown by the evidence in the certified record.” Carney v.
      Carney, 167 A.3d 127, 131 (Pa. Super. 2017). When reviewing
      an award of equitable distribution, “we measure the
      circumstances of the case against the objective of effectuating
      economic justice between the parties and achieving a just
      determination of their property rights.” Hayward v. Hayward,
      868 A.2d 554, 558 (Pa. Super. 2005).




                                      - 10 -
J-A03024-19


             When determining the propriety of an equitable distribution
      award, this Court must consider the distribution scheme as a
      whole. Mundy v. Mundy, 151 A.3d 230, 236 (Pa. Super. 2016).
      “We do not evaluate the propriety of the distribution order upon
      our agreement with the court’s actions nor do we find a basis for
      reversal in the court’s application of a single factor. Rather, we
      look at the distribution as a whole in light of the court’s overall
      application of the 23 Pa.C.S. § 3502(a) factors for consideration
      in awarding equitable distribution. If we fail to find an abuse of
      discretion, the order must stand.” Harvey v. Harvey, 167 A.3d
6, 17 (Pa. Super. 2017) (citation and internal brackets omitted).
      Finally, “it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.” Brubaker, 201 A.3d at 184 (citation omitted).

Hess v. Hess, 212 A.3d 520, 523 (Pa. Super. 2019).

      Specifically, Husband argues that the trial court erred in awarding Wife

fifty percent of his RS Plan benefits.    According to Husband, the RS Plan

benefits were post-separation, non-marital retirement assets to which the

coverture fraction should have been applied as specified in the ED Order.

Husband’s Brief at 40–41. In Husband’s view, the trial court mischaracterized

the RS Plan benefits as “a ‘chunk’ of retirement benefits that [Husband]

earned during the marriage, but US Airways could not properly give him . . .

on the account of the bankruptcy.” Id. at 42 (citing Trial Court Opinion,

10/7/16, at 7). Husband argues, “The true error in the trial court’s finding is

in its determination that the retirement benefits Husband earned post-

separation were entirely attributable to work performed during the marriage

and marital property.” Id. at 46.




                                    - 11 -
J-A03024-19


      Wife counters that division of the RS Plan was addressed in paragraph

16(a) of the ED Order.     Wife’s Brief at 13.   That paragraph, Wife argues,

entitled her to one-half of any funds attributable to the RS Plan, including the

benefits at issue, which the trial court identified as marital. Id. at 14, 16–17.

According to Wife, the “coverture fraction was only to be applied to any other

benefits, those benefits anticipated under Paragraph 16(b)” of the ED Order.
Id. at 14.

      Upon thorough review of the entire testimonial and documentary record,

we conclude that Husband’s coverture-based position is not sustainable. The

ED Order arose out of the Stipulations, wherein Husband agreed that:

      (3) Wife is entitled to receive whatever percentage the court
      determines to be equitable of any and all benefits Husband
      receives pursuant to the Transformation Plan of October
      2004 (Letter of Agreement 93). . . . The parties agree that all
      of the benefits Husband shall receive or has received under
      the Transformation Plan are marital.

Stipulations, 1/24/07, at ¶ 3 (emphases supplied).            Pursuant to the

Stipulations and the ED Order, the coverture fraction would apply in the event

US Air created any other benefit after the date of separation that was based

in any part on Husband’s service during the marriage. Stipulations, 1/24/07,

at 5; ED Order, 3/29/07, at ¶ 16(b). The record contains no evidence that US

Air created such a benefit, and the RS Plan was not a benefit created after the

date of separation; rather, it was the revised continuation on the DC Plan.

LOA 85, LOA 93, Summary Plan Description, 1/1/05, at 1.




                                     - 12 -
J-A03024-19


      Moreover, the ED Order language is clear and unambiguous: Wife is

entitled to fifty percent of the RS Plan benefits, and the coverture fraction

applies to any other benefits. ED Order, 3/19/07, at ¶¶ 15, 16(a), and 16(b).

Significantly, on multiple occasions during this protracted litigation, Husband

affirmed—or, at least, he did not object—that Wife was entitled to fifty percent

of the RS Plan benefits. N.T., 6/4/08, at 187, 205; N.T., 9/26/11, at 319–

320; N.T., 1/22/07, at 4–7, 8, 34–35; N.T., 3/1/07, at 43, 82, 84, 87; N.T.,

12/9/15, at 52–53, Exhibit 2; see also Consent Order, 6/18/08, at ¶ 1

(Husband consents to Wife receiving fifty percent of “his retirement accounts

. . . and benefits he received and will receive through his . . . Retirement

Savings Plan, the Transformation Plan [LOA] 93 and the Transformation Plan

[LOA] 85 until such time as he retires.”). Moreover, although Husband filed a

notice of appeal from the ED Order, challenging, inter alia, the award of fifty

percent of the RS Plan to Wife, he withdrew the appeal. Pa.R.A.P. 1925(b)

Statement of Errors, 5/24/07; Superior Court Order, 12/29/07.         Thus, he

cannot be heard now to challenge the award of fifty percent of the RS Plan

benefits to Wife.

      Because the ED Order demonstrates that the coverture fraction did not

apply to the RS Plan benefits at issue, we discern no abuse of the trial court’s

discretion in refusing to apply it. Husband’s contrary claim fails.

      Husband’s third issue challenges the trial court’s reliance on documents

and testimony outside the scope of the ED Order “to expand the scope of the


                                     - 13 -
J-A03024-19


assets to which Wife was entitled.”       Husband’s Brief at 52.      Specifically,

Husband argues that the trial court “abused its discretion by relying upon the

January 24, 2007 Stipulations, trial testimony heard at the equitable

distribution hearing, . . . and its September 12, 2007 Opinion . . . .” Id. at

50.

      According to Husband, the trial court should not have relied on the

Stipulations because their application was limited to the QDRO provision of

the ED Order; the QDRO pertained only to “any other US Air benefit created

after the date of separation that is based in any part on service during the

marriage.” Husband’s Brief at 52. Husband asserts that the trial court relied

on the challenged documents and testimony in an attempt to obtain the result

it desired rather than the result that followed the plain language of the [ED]

Order.” Id. at 53.    Husband concludes that the trial court’s use of the

challenged documents and testimony to interpret its unambiguous ED Order

violates Pennsylvania law “in that assets earned after the parties’ separation

are not deemed marital property.” Id. at 55.

      In response, Wife argues that, although the trial court mentioned the

Stipulations “and other information in its [ED] Order, the court did not rely on

[them] in order to rule in favor of Wife.”      Wife’s Brief at 17 (emphasis in

original). According to Wife, the trial court “did not need the [Stipulations] or

trial testimony in order to reach the conclusion it did, it simply referred to that




                                      - 14 -
J-A03024-19


information to remind Husband of all that led to the [ED Order.]” Id. at 18–

19 (emphasis in original).

      The trial court addressed Husband’s challenge to its record references

as follows:

      This [c]ourt essentially divided equally the parties’ assets. See
      generally ED Order, dated March 16, [2007]. Thus, in order to
      effectuate the 50-50 scheme, the [c]ourt, and per the parties[’]
      stipulation, also equally divided [the RS Plan] benefits (i.e.
      Paragraph 16(a) benefits).

                                     * * *

            Husband contends that the [c]ourt’s reliance on part of the
      case’s record amounts to an error. Husband requested this
      [c]ourt deny Wife’s enforcement action but argues that this
      [c]ourt must forget the case history, specifically the rationale
      behind it own order and trial court opinion.

                                     * * *

      [I]t is worth noting that the Family Division of the Court of
      Common Pleas in Allegheny County operates on a “One Judge/One
      Family” system, wherein only one judge hears a family’s case.
      The judge of record in this [case] has been the only judge of
      record for over a decade, after the previous judge of record
      transferred to Civil Division. The current judge of record presided
      over the equitable distribution, its stipulations, its trial and
      authored the ED order and corresponding opinion. . . .

             In this case, Husband would have this [c]ourt proceed
      blindly, forbidden from looking to the history. The [c]ourt does
      not find use for irrelevant or even tangentially relevant docket
      entries, nor is interested in revisiting those rulings cited in Wife’s
      Exceptions brief that are particularly unfavorable to Husband.
      Rather, this [c]ourt, in the interest of promoting stability and
      continuity within the case merely revised that specific point in the
      case’s previous litigation that has seemingly [been] the source of
      the present conflict. Husband would have this [c]ourt pretend it
      did not previously address these matters.


                                     - 15 -
J-A03024-19


Trial Court Opinion, 10/7/16, at 2–3, 9–10 (internal citations omitted).

      Upon review, we discern no abuse of discretion or error of law.        The

Stipulations and equitable distribution hearing testimony resulted in the ED

Order. The trial court’s September 12, 2007 opinion addressed Husband’s

thirty-five allegations of error related to the ED Order, including a challenge

to the trial court’s conclusion that Wife was entitled to fifty percent of the RS

Plan benefits:

      Husband also contends that the [c]ourt erred in dividing the
      retirement plan and any benefits under the so-called
      transformation plan equally between the parties.         However,
      Husband agreed to this division, and cannot now be heard to
      dispute it. See T.T., Vol. III, at 83–84 (where Husband’s counsel
      stated: “the parties agree to share it, in proportion to what you
      create as an equitable distribution scheme.”).

Trial Court Opinion, 9/12/07, at 19. As stated earlier, Husband filed a notice

of appeal from the ED Order then discontinued it; thus, the award to Wife is

unassailable at this point. Finally, we would question the reasoning of any

trial court that did not consider the history of the case in formulating its

current decision. Husband’s third issue does not warrant relief.

      In his fourth issue, Husband complains that the trial court erred by

finding him in contempt of the ED Order and awarding Wife counsel fees

“because he had failed to provide Wife [with one-]half of all of the retirement

benefits he had received based on his post-separation work.” Husband’s Brief

at 56. Regarding contempt orders, our scope of review is very narrow, and

we place great reliance on the court’s discretion. Thomas v. Thomas, 194


                                     - 16 -
J-A03024-19


A.3d 220, 225 (Pa. Super. 2018) (citation omitted). The trial court abuses its

discretion if it misapplies the law or exercises its discretion in a manner lacking

reason. Harcar v. Harcar, 982 A.2d 1230, 1234 (Pa. Super. 2009). Each

court is the exclusive judge of contempts against its process. The contempt

power is essential to the preservation of the court’s authority and prevents

the administration of justice from falling into disrepute. Habjan v. Habjan,

73 A.3d 630, 637 (Pa. Super. 2013). Absent an error of law or an abuse of

discretion, we will not disrupt a finding of civil contempt if the record supports

the court’s findings. Thomas, 194 A.3d at 225 (citation omitted).

      Generally, in a civil contempt proceeding, the burden of proof rests with

the complaining party to demonstrate that the defendant is noncompliant with

a court order. MacDougall v. MacDougall, 49 A.3d 890, 892 (Pa. Super.

2012).

            To sustain a finding of civil contempt, the complainant must
      prove, by a preponderance of the evidence, that: (1) the
      contemnor had notice of the specific order or decree which he is
      alleged to have disobeyed; (2) the act constituting the
      contemnor’s violation was volitional; and (3) the contemnor acted
      with wrongful intent.
Id. Nevertheless, “a mere showing of noncompliance with a court order, or

even misconduct, is never sufficient alone to prove civil contempt.” Habjan,
73 A.3d at 637. “If the alleged contemnor is unable to perform and has, in

good faith, attempted to comply with the court order, then contempt is not

proven.”   Cunningham v. Cunningham, 182 A.3d 464, 471 (Pa. Super.

2018).

                                      - 17 -
J-A03024-19


      According to Husband, because he provided Wife with her share of the

retirement benefits based on “work performed during the marriage” via the

QDRO, he “justifiably believed he had complied with the [ED] Order.”

Husband’s Brief at 56–57. In support of his position, Husband submits the

Master’s report and recommendation following the contempt hearing on

December 9, 2015:

      The [M]aster finds that Husband has not been in contempt. Both
      his attorney and he have repeatedly attempted to address all of
      Wife’s concerns in a timely fashion but did not receive reciprocal
      cooperation from Wife or her counsel. Wife’s counsel represented
      her at the time the [QDROs] were prepared and submitted and
      the docket clearly [reflects] that. Why this remains a problem for
      Wife appears to be that she has the unrealistic expectation that
      she is entitled to a share of Husband’s post-separation
      contributions to his pension. This is not the law in Pennsylvania.

      Wife has incurred counsel fees of over $34,000 in pursuing
      matters which were resolved in 2008. She has received her
      401(k) award, is receiving her share of the US Airways pension
      . . . and knew that the Target benefit Plan had replaced the
      Savings Plan. . . .

Husband’s Brief at 58–59 (citing Master’s Report and Recommendation,

1/13/16, at 3–4). See also N.T., 9/26/11, at 427 (Husband did not split lump

sum payment with Wife because he believed QDRO covered her fifty percent

share). The trial court rejected the Master’s finding of no contempt. Order,

7/15/16, at 1; Trial Court Opinion, 10/7/16, at 3–4.

      Wife counters that Husband had notice of his obligation to divide the RS

Plan benefits equally with Wife under the ED Order; his failure to comply with

the ED Order was volitional because his belief that he had complied with the


                                    - 18 -
J-A03024-19


ED Order was not justified; the ED Order was definite, clear, and specific.

Wife’s Brief at 19–20. Thus, Wife asserts, the trial court appropriately held

Husband in contempt. Id. at 20.

      The trial court justified its contempt finding with the following analysis:

      This [c]ourt departed from the Master’s recommendation and
      found Husband to be in contempt for failing to comply with the
      2007 ED Order. Litigation on this narrow question of benefits has
      lasted unnecessarily for well over a year. Had this been a
      contention of first impression, so as to speak, the [c]ourt would
      not characterize Husband’s noncompliance with such disapproval,
      but the [c]ourt previously ruled (and wrote) on this matter. The
      benefits question was not as complex an issue as Husband would
      make it out to be. The [c]ourt opines that this issue was not one
      of ambiguity, ripe for putting forth a creative argument. Rather,
      Husband’s inaction simply meant he failed to comply with this
      [c]ourt’s ED Order. “If, at any time, a party has failed to comply
      with an order of equitable distribution. . . the court may. . .in order
      to effectuate compliance with its order: award counsel fees and/or
      . . . find the party in contempt.” 23 Pa.C.S.A. § 3502(e)(7);(9).

Trial Court Opinion, 10/7/16, at 6.

      Here, Wife has demonstrated all three elements for contempt.              The

relevant provisions of the ED Order, directing Husband to divide the RS Plan

benefits equally with Wife, were clear, definite, and specific.         ED Order,

3/24/07, at ¶¶ 15, 16(a), and 16(b). Husband does not argue otherwise, and

he does not deny that he had notice of the ED Order. Moreover, Husband

stipulated to Wife’s receipt of whatever percentage of the RS Plan benefits the

trial court awarded—ultimately, fifty percent—and did not appeal the ED

Order. Stipulations, 1/24/07, at ¶¶ 3, 5; Consent Order, 6/18/08, at ¶ 1. If




                                      - 19 -
J-A03024-19


Husband was confused about the retirement provisions of the ED Order, he

could have sought clarification from the trial court.

      As for Husband’s intent, the record reveals that within two months of

the trial court’s April 17, 2015 order enjoining Husband from transferring any

portions of his various retirement accounts, Husband “transferred the entire

balance of the [RS Plan] of just over $440,000 into a rollover IRA account.”

Trial Court Opinion, 9/5/18, at 3; N.T., 12/09/05, at 82–83, 136, 240-241.

From the time of the rollover until the remand hearing, the RS Plan account

“had lost more than [one-]half its value, dropping more than $200,000

without any action by Husband.”      Trial Court Opinion, 9/5/18, at 4; N.T.,

12/9/15, at 155.     Husband admitted that the account, which was “self-

directed,” “tanked” and that he did nothing about it. N.T., 12/9/15, at 155–

156. Thus, Husband’s failure to pay one-half of his RS Plan benefits to Wife

was volitional, and he acted with wrongful intent.      Accordingly, we reject

Husband’s request for relief on the finding of contempt.

      In his fifth issue, Husband challenges the Master’s recommendation and

the trial court’s finding that he knowingly allowed the wasting of the RS Plan.

Husband’s Brief at 60–65. We repeat: “[I]t is within the province of the [fact

finder] to weigh the evidence and decide credibility and this Court will not

reverse those determinations so long as they are supported by the evidence.”

Hess, 212 A.3d at 523 *2 (citation omitted).




                                     - 20 -
J-A03024-19


        Here, the trial court accepted the Master’s factual findings regarding

Husband’s handling of the RS Plan investments:

        As of May 7, 2015, not long after the filing of Wife’s contempt
        petition, the account had a value of $448,799.22. Most of the
        account was invested in stock with a company called Sino Agro.
        [N.T., 1/22/18,] at 78.     Once the contempt litigation was
        underway, the account, which was exclusively under Husband’s
        control, began a steady and substantial decline—without any
        action by Husband to change the investment strategy—such that,
        two years later and with the same litigation still ongoing, the
        balance was down to only $72,682.63 as of June 30, 2017.
        Master’s Report[, 2/16/18,] at 3; [N.T., 1/22/18,] at 33.

              In more detail, the Master noted that, on May 7, 2015, the
        value was $448,799.22. Master’s Report at 3. . . . [On June 30,
        2015, the value was reduced to $423,373.47, a loss of
        $25,425.75. Additional losses occurred in July, August and
        September]. Id. . . . By the end of 2015, the balance dropped by
        an additional $108,464.12, for a loss of more than $200,000. Id.
        Throughout 2016, Husband continued to do nothing while the
        account lost another $181,411.42, until ultimately, by June 30,
        2017, the account was down to $72,682.63. Id.

Trial   Court   Opinion,   9/5/18,   at   4–5   (citing   Master’s   Report   and

Recommendation, 2/16/18, at 3).

        On appeal, Husband maintains that “Fidelity prohibited [him] from

making changes and[,] therefore, Husband did not knowingly waste the [RS]

Plan.” Husband’s Brief at 60. Additionally, Husband blames the trial court’s

April 17, 2015 order, filed in response to Wife’s request to prevent Husband

from withdrawing funds from the RS Plan as he was turning sixty-five, for his

not making changes to the RS Plan. Id. at 61. As further justification for his

position, Husband asserts that he “attempted to submit an [o]rder to the

[t]rial [c]ourt at the oral argument on the first round of [e]xceptions that

                                     - 21 -
J-A03024-19


would ‘unfreeze’ the [RS Plan] and permit Husband to trade the depleting

stock. However, the [t]rial [c]ourt declined to execute said [o]rder.” Id. at

63. Moreover, Husband claims that he “had no incentive to cause the decrease

in value of the account because he believed that all of the money in the RS

Plan belonged to him alone.” Id.

     The   Master   did   not   believe   Husband’s   explanations   regarding

devaluation of the RS Plan account:

     According to the 4/17/15 Order of Court:

           Defendant Husband was enjoined from withdrawing,
           liquidating, transferring, gifting, encumbering, or
           otherwise disposing of any portion of his various
           accounts through US Airways, including but not
           limited to his US Airways Savings Plan Account, his
           401(k) Plan, as well as any other retirement or other
           benefits of any kind that Husband has received from
           US Airways.

     There was no language in that Order restricting Husband’s ability
     to sell or trade stocks within that Plan. Even if he misunderstood
     it, when he saw the value of this Plan dropping precipitously
     quarter after quarter, neither he, nor his counsel, if she was so
     informed, had sought permission for the Court via a simple Motion
     or Petition to take such action as necessary to stem the
     floodgates.

                                    * * *

     The Master is forced to conclude that for over 2 years Husband
     intentionally did nothing. That he knowingly allowed the wasting
     of this valuable asset [the RS Plan] so as to defeat Wife’s interest
     therein. In fact, according to the statements contained in Exhibit
     5, Husband knew he could buy and sell shares. He had bought
     the Sino Agro Food Inc. shares on 6/12/15, almost 2 months after
     the “freeze order” went into effect. He continued to buy Sino Agro
     Food stock in July and August 2015. In the September 2015
     statement it clearly shows that Sino Argo Food shares LOST

                                      - 22 -
J-A03024-19


     $43,816.90 in just that month, but Husband, who was not a
     newcomer to the stock market, again took no action to diversify
     his portfolio.

Master’s Report and Recommendation, 2/16/18, at 2–3 (emphases omitted).

     The trial court agreed with the Master’s credibility assessment and

finding that Husband disposed of the contents of the RS Plan account by

wasting them:

     Contrary to Husband’s position, nothing in the plain language of
     the [April 15, 2015] Order prevented Husband from engaging in
     trading within the account, and . . . Husband testified that his
     purpose in rolling the money into this account was to avoid a
     blackout and expand his investment options. See [N.T., 1/22/18,
     at 85–86.] Moreover, given the extensive [c]ourt action in this
     case, if Husband believed that he was prevented from trading or
     taking action to preserve the account by selling a clearly failing
     stock in an otherwise positive market, he certainly knew how to
     come to [c]ourt to explain his predicament and seek an order
     explicitly permitting trading. Similarly, if as Husband claims,
     Fidelity refused to allow him to trade, Husband once again could
     have come to [c]ourt for an Order to the contrary for Fidelity. He
     did not. Husband’s position that his hands were inalterably tied
     even as the fund plummeted and plummeted is simply not
     credible.8

          8 In his argument, Husband argues that his action in
          obtaining a consent order back in August of 2015 to
          withdraw some funds from the Fidelity account, which
          he then did not do, shows that he did not intend to
          waste the asset. However, there is nothing in the
          record about the reason for the request or his
          subsequent inaction. To this [c]ourt, the consent
          order demonstrates Husband’[s] knowledge of how to
          approach the [c]ourt if changes needed to be made
          regarding this account. See Consent Order of Court,
          entered Aug. 6, 2015.

             Finally, Husband argues that he would have had no
     incentive—such as the acrimony that has infused this decade of
     litigation—to allow the wasting of the [RS] Plan to spite Wife

                                   - 23 -
J-A03024-19


     because he believed that the [RS] Plan’s contents were non-
     marital and, therefore, all for him. See Husband’s Exceptions Br.
     at 4–5. On credibility, this contention fares equally poorly in light
     of the [Stipulations] filed with this [c]ourt many years ago, in
     which Husband put his own handwritten signature to the following
     statement: “The parties agree that all of the benefits Husband
     shall receive or has received under the [RS] Plan are marital.”
     Stipulations, Jan. 22, 2007, filed Jan. 24, 2007. The factfinder
     was within its discretion to reject Husband’s evidence and
     credibility on this matter. In any event, Husband’s arguments on
     whether the [RS] Plan was a marital asset have been previously
     and extensively litigated, rejected, and settled.

Trial Court Opinion, 9/5/18, at 10–11 (footnote and some citations omitted).

     Upon review, we discern no basis for disturbing the trial court’s

determination that Husband knowingly wasted the RS Plan account. The trial

court found, and the record confirms, that:

     [a]s of May 7, 2015, not long after the filing of Wife’s contempt
     petition, the [Plan] had a value of $448,799.22. Most of the
     account was invested in stock with a company called Sino Agro.
     [N.T., 1/22/18, at 78.] Once the contempt litigation was
     underway, the [Plan], which was exclusively under Husband’s
     control, began a steady and substantial decline—without any
     action by Husband to change the investment strategy—such that,
     two years later and with the same litigation still ongoing, the
     balance was down to only $72,682.63 as of June 30, 2017.
     Master’s Report at 3; [N.T., 1/22/18,] at 33.

                                    * * *

            On the current matter, it also appeared that Husband
     possessed but did not turn over to Wife communication from
     Fidelity regarding Husband’s ability to interact with the account
     absent Court permission.        See [N.T., 1/22/18,] at 80, 84.
     However, in a separate document from May 26, 2015, which was
     sent to both parties directly, Fidelity indicated its unwillingness to
     allow withdrawals without court intervention, but significantly, did
     allow that Husband would “remain eligible to direct the investment
     of future contributions and existing balances.” Id. at 83. From its
     face, this document gives the understanding that Wife plainly had:

                                    - 24 -
J-A03024-19


      that Husband could direct investments within the account if there
      were a need. Indeed, Husband also testified that the very reason
      he rolled the account over with Fidelity was because there was a
      so-called blackout period coming due to an airline merger that
      would have shut out all account activity. Id. at 85–86. Therefore,
      Husband explained on the stand, the account was rolled over so
      that “I wouldn’t be restricted to not doing anything during the
      blackout period, plus the investment choices would be broadened.
      I wouldn’t be restricted to what the investment choices were.” Id.
      at 86. Nonetheless, Husband admitted to a long lapse in any
      communication with Fidelity: “I just let it be while I’ve waited for
      this litigation to finish up.” Id. As both parties are aware,
      litigation in this divorce is contentious and does not tend to finish
      up promptly, as evidenced by the fact that the issue now before
      the [trial c]ourt has been in litigation for three years.

Trial Court Opinion, 9/5/18, at 4–6 (internal brackets and footnotes omitted).

Moreover, as stated above, Husband admitted that the account, which was

“self-directed,” “tanked” and that he did nothing about it. N.T., 12/9/15, at

155–156. In light of Husband’s own testimony, his self-serving arguments

did not persuade the trial court, and they do not persuade us. Accordingly,

we decline to grant relief on this issue.

      Lastly, Husband challenges the trial court’s ruling that, because

Husband wasted the RS Plan account, Wife was entitled to one-half the value

of the RS Plan as of May 2015, which was $448,799.22, rather than one-half

the value of the RS Plan as of June 2017, which was $72,682.63. Husband’s

Brief at 65–66. Husband argues that Pennsylvania law favors using the date

of distribution for the valuing of an asset because “volatile market conditions

[have] an effect on valuing assets and therefore, it is more just to value the

asset as of the date of distribution.” Husband’s Brief at 67 (citing Sutliff v.


                                     - 25 -
J-A03024-19


Sutliff, 543 A.2d 534, 537 (Pa. 1988)). As a result of the trial court’s ruling,

Husband submits, he will be left with zero retirement funds at the age of sixty-

five, and he will have “to obtain a loan in order to secure the funds to pay

Wife the difference owed.” Id. at 68. Husband considers this result “unjust”

and “not supported by Pennsylvania law.” Id. at 70.

      “In determining the value of marital assets, a court must choose a date

of valuation which best works economic justice between the parties. The same

date need not be used for all assets.” Smith v. Smith, 904 A.2d 15, 18 (Pa.

Super. 2006) (citations omitted). We observed in Smith our Supreme Court’s

recognition in Sutliff v. Sutliff, 543 A.2d 534 (Pa. 1988), that the date of

distribution should generally be utilized for determining the value of a marital

asset as that date is the one that will most likely achieve economic justice.

The Smith Court further observed, however, that there are limited

circumstances when a different valuation date may be utilized to achieve

economic justice. Smith, 904 A.2d at 19. Those circumstances include when

one spouse has consumed or disposed of the asset in question or if conditions

render it difficult to ascertain the date-of-distribution value. Id.

      Because Husband wasted the RS Plan account, the Master agreed with

Wife that a non-distribution valuation date was appropriate:

             Wife’s position is that if Husband had transferred her 50%
      of the [RS] Plan in May 2015, she would have received almost
      $224,400 which she would have been able to invest as she saw
      fit. The Master agrees that Wife should have received her share,
      if not in May 2015, by no later than September 2015 when it was
      clear that Sino Agro Food was not a good investment.

                                     - 26 -
J-A03024-19


Master’s Report and Recommendation, 2/16/18, at 2–3 (emphases omitted).

      Affirming the Master’s credibility assessment that Husband disposed of

the RS Plan assets by wasting them, the trial court supported the Master’s

valuation date: “[T]he circumstances of this case remove it from the ‘usual

case’ described in Sutliff, 543 A.2d 534, 536, and that valuation at an earlier

date is permissible and just.”         Trial Court Opinion, 9/5/18, at 10.

Consequently, the trial court rejected Husband’s reliance on case law utilizing

the date-of-distribution valuation method. Id. at 9–10 (distinguishing Sutliff

and Fexa v. Fexa, 578 A.2d 1314 (Pa. Super. 1990)).

      Upon review of the record, we find support therein for the trial court’s

factual finding that, despite the ability to do so, Husband did nothing to protect

the RS Plan assets and allowed its value to plummet over the course of two

years. N.T., 12/9/15, at 155–156; N.T., 1/22/18, at 47. Husband’s claim

that he attempted to obtain a court order “unfreezing” the RS Plan during oral

argument of Wife’s exceptions is belied by the record. N.T., 1/22/18, at 101–

104. Husband’s reliance on Sutliff and Fexa is misplaced. The former case

focused on market volatility, which was not a contributing factor in this case.

Sutliff, 543 A.2d 534.    The latter involved investment advice from a plan

administrator, which resulted in devaluation of the account. Fexa, 578 A.2d
1314. In contrast, Husband was in control of the RS Plan account, and his

management decision caused its devaluation. Thus, we discern no error in

the trial court’s conclusion that the circumstances of this case warrant


                                     - 27 -
J-A03024-19


valuation at an earlier date in order to best work economic justice between

the parties. Smith, 904 A.2d at 18.

     Order affirmed.

     Judge Bowes joins this Memorandum.

     Judge Strassburger files a Concurring & Dissenting Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                                  - 28 -